            Case 3:17-cv-02162-EMC Document 295 Filed 09/07/21 Page 1 of 4




1
2                           IN THE UNITED STATES DISTRICT COURT
3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
4                                    SAN FRANCISCO DIVISION
5
6                                                        Case No.: 17-cv-02162-EMC
         FOOD & WATER WATCH, INC, et al.,
7                      Plaintiffs,
                                                         JOINT STATUS REPORT
8                      v.
9        U.S. Environmental Protection Agency,
10       et al.,

11                            Defendants.
12
              The parties hereby submit the following Joint Status Report:
13
14            On August 10, 2020, following a bench trial, the Court issued an order holding all

15   proceedings in abeyance. ECF No. 262. On April 22, 2021, the Court held a hearing on Plaintiffs’
16
     motion for leave to supplement their complaint. At that hearing, the Court set a status conference
17
     for August 26, 2021, which was later rescheduled for September 14, 2021. Following the
18
19   hearing, on May 11, 2021, the Court issued an order granting Plaintiffs’ motion for leave to

20   supplement their complaint. ECF No. 290. In resolving the motion, the Court stated, “The Court
21   intends to continue to hold the case in abeyance at least until the final NTP monograph is released
22
     and possibly until the Canadian, Mexican, and Spanish cohorts are peer-reviewed. 1 The Court
23
24
25   1
            The studies of fluoride and neurodevelopment in the Canadian and Mexican cohorts
26   were peer-reviewed prior to the trial in this case (i.e., Bashash 2017, Bashash 2018, Green 2019,
     Till 2020). The parties thus understand the Court’s reference to the Canadian and Mexican
27   cohorts not being peer reviewed to be a reference to the pooled benchmark dose analysis of these
     cohorts (Grandjean 2021). This pooled benchmark dose analysis had not yet completed the peer-
28   review process at the time the Court issued its order in May, but has subsequently done so.
                                                                              CASE NO. 17-CV-02162-EMC
                                                                                     JOINT STATUS REPORT


                                                     1
          Case 3:17-cv-02162-EMC Document 295 Filed 09/07/21 Page 2 of 4




     may instruct Plaintiffs to file a new or second supplemental petition with the EPA and afford the
1
2    EPA an opportunity to reconsider its administrative review and, if necessary, to further litigate

3    the issues in this Court.” Id. at 12. The Court further ordered that if EPA should seek to challenge
4
     Plaintiffs’ standing, it shall file a motion to dismiss within thirty days of the order and that the
5
     abeyance otherwise remains in place. Id. at 15.
6
7           EPA did not file a motion to dismiss the supplemental allegations for lack of standing

8    and respectfully reserves the right to seek discovery with respect to Plaintiffs’ supplemental
9    allegations, including allegations made to support standing.
10
            The parties have learned that the NTP expects the final draft of its systematic review will
11
     be published in the early part of 2022.
12
13          The pooled benchmark dose analysis of the ELEMENT and MIREC cohorts was

14   published in June, a copy of which was provided to the Court (see ECF No. 291).
15          The Spanish INMA cohort study has not yet been published. A date of expected
16
     publication is not yet known by the parties.
17
18
19          Dated: September 7, 2021                       Respectfully submitted,

20                                                         /s/ Michael Connett
                                                           MICHAEL CONNETT
21
                                                           WATERS, KRAUS & PAUL
22                                                         222 N. Pacific Coast Hwy
                                                           El Segundo, CA 90245
23                                                         Attorneys for Plaintiffs
24
                                                           TODD KIM
25                                                         Assistant Attorney General
26                                                         /s/ Brandon N. Adkins (by permission)
27                                                         DEBRA J. CARFORA
                                                           BRANDON N. ADKINS
28                                                         United States Department of Justice

                                                                               CASE NO. 17-CV-02162-EMC
                                                                                      JOINT STATUS REPORT


                                                       2
     Case 3:17-cv-02162-EMC Document 295 Filed 09/07/21 Page 3 of 4




                                         Environment & Natural Resources
1
                                         Division
2                                        P.O. Box 7611
                                         Washington, D.C. 20044
3                                        Tel: (202) 514-2640 (Carfora)
                                         Tel: (202) 616-9174 (Adkins)
4
                                         Fax: (202) 514-8865
5                                        Debra.Carfora@usdoj.gov
                                         Brandon.Adkins@usdoj.gov
6
7
                                         Attorneys for Defendants
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          CASE NO. 17-CV-02162-EMC
                                                                JOINT STATUS REPORT


                                     3
         Case 3:17-cv-02162-EMC Document 295 Filed 09/07/21 Page 4 of 4




1                                      CERTIFICATE OF SERVICE
2           I hereby certify that a true and correct copy of the foregoing was served by Notice of
3    Electronic Filing this 7th day of September, 2021, upon all ECF registered counsel of record
4    using the Court’s CM/ECF system.
5
6                                                        /s/ Michael Connett
7                                                        Michael Connett
8                                                        Attorney for Plaintiffs
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                            CASE NO. 17-CV-02162-EMC
                                                                                   JOINT STATUS REPORT


                                                    4
